Hoar, J.
This is an action against a railroad corporation established in the state of Michigan, and the only service of the writ was upon the treasurer of the corporation at their office in Boston. There was no attachment of property. The writ alleges that the corporation has its usual place of business within the Commonwealth.
We are aware of no authority for the maintenance of such an action; and none has been found by the diligence of the learned counsel for the plaintiff. On the contrary, the numerous cases cited for the defendant fully support the opposite conclusion. A foreign corporation can only be sued in this Commonwealth by means of an attachment of its property; unless, as in the case of foreign insurance companies, by virtue of an express statute provision. The motion to dismiss was rightly allowed. Judgment affirmed.